Confession of Error

PER CURIAM.
In two separate felony cases which were sentenced simultaneously, the trial court imposed five years probation with a special condition of 364 days in the Monroe County Jail. The probation terms were concurrent, but the two sentences of 364 days were to be served consecutively.
The state concedes that under Meadows v. State, 671 So.2d 279 (Fla. 3d DCA 1996), the 364-day periods of incarceration must run concurrently. Id. at 280 and authorities cited therein; see § 922.051, Fla. Stat.
The sentencing orders are reversed and the cause remanded for resentencing.